 Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 1 of 11 PageID #:2538




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROBERT HOSSFELD, individually and on       )
behalf of all others similarly situated,   )
                                           )
             Plaintiff,                    )
                                           )   Case No. 1:13-cv-9305
ISMAEL SALAM, individually,                )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )
                                           )
LIFEWATCH, INC., a New York                )
corporation,                               )
                                           )
             Defendant.                    )




DEFENDANT’S REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF ITS
                 MOTION FOR DECERTIFICATION




                                                  Joseph Lipari, Esq.
                                                  The Sultzer Law Group
                                                  270 Madison Avenue, Suite 1800
                                                  New York, New York 10016
                                                  (917) 444-1960
                                                  liparij@thesultzerlawgroup.com
 Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 2 of 11 PageID #:2538




                             TABLE OF CONTENTS

Table of Contents………………………………………………………………………………..…i

Table of Authorities…………………………………………………………………………….…ii

 I.   REPLY ARGUMENT…………………………………………………………...………..1

        A. Consumer Refunds and the FTC’s Distribution of the $2 Million Payment……...1

        B. Similarity Between the FTC Case and this Class Action…………………………6

II.   CONCLUSION……………………………………………………………………………8




                                         i
   Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 3 of 11 PageID #:2538




                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

In re AT&T Mobility Wireless Data Servs. Sales Tax Litig.,
    789 F. Supp. 2d 935 (N.D. Ill. 2011) .........................................................................................4

Conde v. Sensa,
   2018 U.S. Dist. LEXIS 154031 (S.D. Cal. Sep. 10, 2018) ....................................................6, 7

Denius v. Dunlap,
   330 F.3d 919, 926-927 (7th Cir. 2003)………………………………………………….……..1

In re Home Depot, Inc., Customer Data Sec. Breach Litig.,
    931 F.3d 1065 (11th Cir. 2019) .................................................................................................4

Kamm v. California City Development Corp.,
  509 F.2d 205 (9th Cir. 1975) .........................................................................................1, 2, 6, 7

Mullins v. Direct Dig., Ltd. Liab. Co.,
   795 F.3d 654 (7th Cir. 2015) .....................................................................................................4

Thornton v. State Farm Mut. Auto Ins. Co.,
   2006 U.S. Dist. LEXIS 83972 (N.D. Ohio Nov. 17, 2006) ...................................................2, 3




                                                                  ii
    Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 4 of 11 PageID #:2538




         Plaintiffs fail to address the factors set forth in Kamm v. California City Development

Corp., 509 F.2d 205 (9th Cir. 1975), and fail to distinguish the litany of cases standing for the clear

proposition that Rule 23’s superiority requirement is not met when a defendant has entered into a

settlement with a government entity which provides relief to class members. Instead, plaintiffs

disingenuously reframe defendant’s arguments and then simply pose a question about the extent

to which defendant’s $2 million payment to the FTC will be used for consumer redress. This is a

red herring because even if the $2 million payment was not a component of the settlement with

the FTC, under Kamm and its progeny the FTC settlement’s remaining expansive injunctive relief

and refunds to consumers (including class members) are more than sufficient to require

decertification here. As demonstrated in the moving papers and herein, the government settlement

is a superior method of resolving plaintiffs’ claims and thus decertification is necessary.

    I.        REPLY ARGUMENT 1

         A.     Consumer Refunds and the FTC’s Distribution of the $2 Million Payment

         To be clear, the $2 million payment under the Stipulated Order is required in addition to,

inter alia: a) a permanent telemarketing ban for Lifewatch; b) customer notification; and c)

customer refunds upon request. This means that distribution of the $2 million is necessarily over

and above the customer refunds already required under the Stipulated Order. Accordingly, given

that plaintiffs argue “there is no assurance that even a single penny will be paid out to any

member of the certified class, 2” plaintiffs are apparently overlooking or ignoring the fact that




1
  Defendant respectfully requests that the court take judicial notice of documents from the Federal
Trade Commission’s official website, which are attached to this reply brief as exhibits and also
hyperlinked in footnotes 5 and 8. See Denius v. Dunlap, 330 F.3d 919, 926-927 (7th Cir. 2003)
(Explaining that it is appropriate to take judicial notice of documents from a government agency’s
website).
2
  Doc. No. 216, p. 1.
                                                  1
    Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 5 of 11 PageID #:2538




money is already being paid out in accordance with the Stipulated Order’s mandatory refund

program. And, for the avoidance of doubt, plaintiffs have consistently acknowledged that the

certified class necessarily includes Lifewatch’s customers. 3 Thus, even setting aside the

distribution of the $2 million, the Stipulated Order provides robust monetary and injunctive class

relief. So, plaintiffs’ argument is a red-herring given that under Kamm and its progeny, even in

the absence of the $2 million payment, decertification is required. See Kamm, supra at 208

(explaining that a government settlement is superior to a class action even when the government

settlement provides no relief to a group of named plaintiffs and part of the putative class); See,

e.g. Thornton v. State Farm Mut. Auto Ins. Co., 2006 U.S. Dist. LEXIS 83972, at *11-12 (N.D.

Ohio Nov. 17, 2006) (explaining that the [assured voluntary compliance order with state

Attorneys General] provided substantial compensation and that plaintiff’s “speculation that she

could achieve a better settlement does not make a class action superior.”)

        In any event, the FTC does not -- as plaintiffs apparently contend -- arbitrarily decide

“how, or even if, to distribute [$2 million] of funds” to consumers. 4 Rather, as explained by the

FTC’s Office of Claims and Refunds in its 2018 Annual Report on Refunds to Consumers (“FTC

Refund Report”), 5 “once an FTC lawsuit or settlement is final and the defendants have paid the

money the court orders, the Office of Claims and Refunds develops a plan for returning that

money to the right people.” 6 In doing so, the FTC uses many different tools. Specifically, as

explained in the FTC Refund Report 7:


3
  Doc. No. 168, pp. 1-2, Plaintiffs’ Motion to Compel Class List for Purposes of Class Notice.
4
  Doc. No. 216, p. 3, Plaintiffs’ Opposition Brief
5
  Exhibit A, Last Accessed by Counsel on October 18, 2019 and available at
https://www.ftc.gov/system/files/documents/reports/2018-annual-report-refunds-
consumers/annual_redress_report_2018.pdf
6
  Id. at 1.
7
  See id. at 1-2. (emphasis added)

                                                 2
  Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 6 of 11 PageID #:2538




       Success in getting refunds to people depends principally on whether the FTC has a
       reliable list of customers, including their contact information and the amount of money
       they spent. Usually, the FTC has this information, and it mails checks out to a list of
       known customers. In some cases, there is no list of known customers or there is
       insufficient contact information, and the agency must use a claims process to identify
       people who should receive a refund. There are at least six steps involved in every refund
       program:

              (1). Identify who is eligible for a refund.
              (2). Determine how the money will be divided.
              (3). Mail checks.
              (4). Update names and addresses as needed.
              (5). Consider whether an additional check mailing is feasible.
              (6). Send any remaining money to the U.S. Treasury.
       ....

       Without a list of customers with contact information, getting refunds out may require a
       claims process. In such cases, the people affected must apply for a refund. The agency
       might conduct a media campaign and use paid advertisements to let people know that
       refund money is available and encourage them to visit our website to apply. In other
       cases, the agency uses whatever minimal data is available, such as a consumer’s email
       address, to tell consumers about the refund process.
       ....

       If there is no customer list and a claims process is not feasible, the agency’s
       Consumer Sentinel Database may be used to find eligible recipients. Consumer
       Sentinel contains millions of complaints from people who contacted the FTC, the
       Better Business Bureau, or other federal, state, and local law enforcement offices.
       The FTC may search for complaints related to the defendants and use the contact
       information in those complaints to create a list of potential refund recipients.
       ....

       In cases where the court order does not specify the parameters of the refund program, the
       FTC determines eligibility criteria and the formula for calculating payments to eligible
       recipients. In cases where the settlement fund is not large enough to provide full refunds
       to every customer, the FTC analyzes the data to determine how much individuals will
       receive. Key factors that influence these decisions include administrative costs, the size
       of the refund to each recipient, how much variation there is between the lowest and
       highest loss amounts, and other details about the case. In most FTC cases, the money is
       distributed on a pro rata basis, meaning that each recipient receives an equal percentage
       of his or her total loss.

       In contrast, when a class action is resolved, a common fund is established to pay class

members their proportional share of damages after court-approved attorneys’ fees and expenses



                                                3
  Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 7 of 11 PageID #:2538




are deducted from the fund. See, e.g., In re Home Depot, Inc., Customer Data Sec. Breach Litig.,

931 F.3d 1065, 1092 (11th Cir. 2019) (“In typical common-fund cases, attorney’s fees are

necessarily included in the class benefit . . . because the defendant pays a lump sum of cash, a

percentage of which is awarded to class counsel.”) (internal citations omitted). The costs of

administering notice and distributing payments to the class are also frequently deducted from the

common fund. See, e.g., In re AT&T Mobility Wireless Data Servs. Sales Tax Litig., 789 F.

Supp. 2d 935, 980 (N.D. Ill. 2011) (class settlement provided that cost of settlement

administration “shall be paid from the Settlement Fund prior to distribution of the Net Settlement

Fund.”). Moreover, due to the inherent difficulty of notifying class members of a settlement

where, as here, there is not a clear record of each member of the class, and the low likelihood

that any notified class member will complete the claims process necessary to obtain payment, the

“claims rate” for class action resolutions is often very low. See, e.g., Mullins v. Direct Dig., Ltd.

Liab. Co., 795 F.3d 654, 667 (7th Cir. 2015) (“only a tiny fraction of eligible claimants ever

submit claims for compensation in consumer class actions”).

       The process by which the federal government ensures that consumers obtain redress is far

superior to anything that could be accomplished through this class action. Under the Stipulated

Order and in accordance with the process set forth in the FTC Refund Report, the FTC can

facilitate consumer redress over and above the customer refund program by, for instance:

identifying impacted consumers and mailing checks to individuals appearing in the Consumer

Sentinel, which is “an investigative cyber tool and complaint database…that provides civil and

criminal enforcement organizations immediate and secure access to identity theft, internet,

telemarketing (including do not call), and other consumer related complaints,” and which is




                                                  4
    Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 8 of 11 PageID #:2538




“available only to members of law enforcement organizations that have entered into

a confidentiality and data security agreement with the FTC. 8”

         Any attempt by plaintiffs to administer relief to consumers in this class action would

include use of customer lists and perhaps publication notice, but it would not include use of the

Consumer Sentinel, a mechanism that is totally unavailable to anyone other than the FTC and its

law enforcement partners. Again, under the Stipulated Order, customer refunds are already

being provided to the customers who have requested a refund. In other words, the customer list

that plaintiffs compelled in this class action is already being used to provide redress under the

Stipulated Order. But, only the FTC knows -- through its Consumer Sentinel -- which

individuals have complained to law enforcement about receiving “robocalls” involving medical

alert devices, and where to contact those complainants. This information is not available to

Lifewatch nor is it, or can it be, available to class counsel or an administrator of notice to the

class.

         As set forth in defendant’s moving papers, because of the non-exclusive nature of the

relationship Lifewatch had with its outside sales companies (i.e. the outside sales companies sold

accounts it originated to Lifewatch and to Lifewatch’s competitors), it is impossible to know

whether a hypothetical recipient of a medical monitoring “robocall” in, for instance, 2014 or

2015 -- who never became a Lifewatch customer -- was being called by one of Lifewatch’s

outside sales companies and, if they were, whether the outside sales company was calling to

originate an account for Lifewatch or one of its many competitors. Therefore, there is no list, nor




8
 Exhibit B, Last Accessed by Counsel on October 18, 2019 and available at:
https://register.consumersentinel.gov/.
                                                  5
     Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 9 of 11 PageID #:2538




can there be any list, of “robocall” recipients in this case, as the Court recognized in its 2016

Certification Order. 9

         In light of the extensive benefits provided by the FTC Settlement that overlap with those

that plaintiffs could only hypothetically obtain after significant expenditures of the Court’s and

the parties’ time and resources, the Court should reject plaintiffs’ nonsensical argument that the

sweeping relief mandated by the Stipulated Order is “illusory.” 10

         B.     Similarity Between the FTC Case and this Class Action

         Plaintiffs devote most of their perfunctory opposition brief to quibbling about defendant’s

earlier filings wherein defendant argued that the differences between the FTC case and the

present class action militated against allowing plaintiffs to broadly request and obtain through

written discovery all documents Lifewatch furnished to the FTC (including sensitive financial

information provided in connection with the pre-suit Civil Investigative Demand), irrespective of

relevance. To the extent plaintiffs are mischaracterizing the earlier filings in an effort to show

that the differences (which plaintiffs previously argued were effectively non-existent) between

the litigations should preclude decertification, it should be noted that the court in Kamm rejected

a similar argument, decertifying the class despite the court’s acknowledgement that “the

[government] action did not involve the same controversy, [and] did not include five of the

defendants named in this [class] action.” Kamm, supra. at 213.

         The Court should also reject plaintiffs’ conclusory argument that decertification is

inappropriate in this case because “by decertifying the class here, the court would simply be

leaving a part of this current class without redress…”. 11 First, given the FTC Refund Report’s



9
  Doc. 121, p. 2
10
   Doc. No. 216, p. 4.
11
   Doc. No. 216, p. 3.
                                                  6
 Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 10 of 11 PageID #:2538




explanation about the use of the Consumer Sentinel, plaintiffs’ argument is factually inaccurate.

Second, as set forth in Kamm -- which plaintiffs sidestep -- a government settlement is superior

to a class action even when the government settlement provides no relief to a group of named

plaintiffs and part of the putative class. Kamm, supra at 208. Indeed, in Conde v. Sensa, 2018

U.S. Dist. LEXIS 154031 (S.D. Cal. Sep. 10, 2018), the court ruled that a class action was not

superior and explained:

               Plaintiff [] argues the Court should not consider the FTC settlement superior to
               the class action for two reasons. First, she distinguishes Kamm by stating that she
               estimates that classwide damages are more than $170 million, so “tens of
               thousands of class members” are still owed money despite the $26.5 million
               obtained by the FTC. This argument, however, was specifically rejected…in
               Kamm, in which the settlement totaled $3.3 million for losses of up to $200
               million. The court noted “[i]t is true that not all members of the class appellants
               seek to represent will be protected by the California settlement; nor will the class
               recover an amount that is even close to that sought in the class action.” The
               settlement did not cover all putative class members, and required the defendant to
               “use its best efforts to establish and implement a program to settle future
               disputes.” Similarly, here, although the FTC settlement did not provide as much
               money as Plaintiff and the class members seek, this disparity does not prevent the
               Court from considering the FTC settlement in analyzing superiority.

Id. at *46-47. Conde’s reasoning applies here. While plaintiffs’ counsel may be disappointed that

consumer redress was achieved through a settlement with the federal government and not in

connection with the class action initiated back in 2013, and while plaintiffs’ counsel may complain

that the settlement with the federal government does not perfectly match the relief sought under

the TCPA, the FTC settlement is nonetheless robust inasmuch as it provides, inter alia: 1)

injunctive relief (i.e. a lifetime telemarketing ban); 2) monetary relief in the form of customer

refunds upon request; and 3) additional monetary relief through distribution of the $2 million paid

by defendants in the FTC action.




                                                 7
 Case: 1:13-cv-09305 Document #: 217 Filed: 10/18/19 Page 11 of 11 PageID #:2538




         The Stipulated Order provides sweeping relief to class members, and plaintiffs’

characterization of the relief -- approved by Judge Feinerman and obtained by the FTC after four

years of resource-intensive litigation -- as “illusory” is simply without merit.

   II.      CONCLUSION

         For all of the foregoing reasons and the reasons set forth in the moving papers, a class

action is no longer a superior mechanism for adjudicating plaintiffs’ claims and the Court should

enter a Decertification Order.



Dated: October 18, 2019

                                                              Respectfully submitted,
                                                              /s/ Joseph Lipari

                                                              Joseph Lipari, Esq.
                                                              The Sultzer Law Group
                                                              270 Madison Avenue, Suite 1800
                                                              New York, New York 10016
                                                              (917) 444-1960
                                                              liparij@thesultzerlawgroup.com


                                                              Attorneys for Lifewatch, Inc.




                                                  8
